DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Kantharia on 5/3/22.
The application has been amended as follows: 
1. 	(Currently Amended) A method of performing an autonomous driving operation, comprising: 
receiving, from a first set of sensors coupled to axles of a vehicle, a first set of values that indicate weights or pressures applied on the axles of the vehicle; 
receiving, from a second set of sensors coupled to tires or 
generating a first set of filtered values from the first set of values and a second set of filtered values from the second set of values by performing an error detection and removal operation on the first set of values and the second set of values, respectively; 
determining, for each axle of the axles of the vehicle, one or more values that describe weight or pressure applied on the respective axle to obtain a weight distribution of the vehicle, 
	wherein the one or more values for the respective axle are based on at least one value from the first set of filtered values which corresponds to the respective axle or at least two values from the second set of filtered values which corresponds to at least two tires coupled to the respective axle; and 
determining a driving-related operation of the vehicle based on the determined one or more values for each axle that describe the weight distribution of the vehicle and executing the driving-related operation to control autonomous driving of the vehicle.

9. 	(Currently Amended) A system for autonomous vehicle operation comprising a computer that comprises a processor, configured to implement a method which causes the processor to: 
receive, from a first set of sensors coupled to axles of a vehicle, a first set of values that indicate weights or pressures applied on the axles of the vehicle; 
receive, from a second set of sensors coupled to tires or 
generate a first set of filtered values from the first set of values and a second set of filtered values from the second set of values by performing an error detection and removal operation on the first set of values and the second set of values, respectively; 
determine, for each axle of the axles of the vehicle, one or more values that describe weight or pressure applied on the respective axle to obtain a weight distribution of the vehicle, 
	wherein the one or more values for the respective axle are based on at least one value from the first set of filtered values which corresponds to the respective axle or at least two values from the second set of filtered values which corresponds to at least two tires155463453.1Inventor Kun ZhangDocket No.: 128000-8086.US01 Appl. No. : 16/989,623coupled to the respective axle; and 
determine a driving-related operation of the vehicle based on the determined one or more values for each axle that describe the weight distribution of the vehicle and execute the driving-related operation to control autonomous driving of the vehicle.  

10. 	(Currently Amended) The system of claim 9, wherein, in order to determine the driving-related operation of the vehicle, the processor is further configured to: 
determine a maximum rate of steering to operate the vehicle based on a speed of the vehicle and a total value of either one or more values from the first set of filtered values corresponding to the multiple axles or one or more values from the second set of filtered values corresponding to [[the]] multiple tires.  

11. 	(Currently Amended) The system of claim 9, wherein, in order to determine the driving-related operation of the vehicle, is further configured to: 
determine a maximum steering angle to operate the vehicle based at least on a total value of either one or more values from 

16. 	(Currently Amended) A non-transitory computer-readable program storage medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method comprising: 
receiving, from a first set of sensors coupled to axles of a vehicle, a first set of values that indicate weights or pressures applied on the axles of the vehicle; 
receiving, from a second set of sensors coupled to tires or wheels of tires of the vehicle, a second set of values that indicate pressures in the tires of the vehicle; 
generating a first set of filtered values from the first set of values and a second set of filtered values from the second set of values by performing an error detection and removal operation on the first set of values and the second set of values, respectively; 
determining, for each axle of the axles of the vehicle, one or more values that describe weight or pressure applied on the respective axle to obtain a weight distribution of the vehicle, 
	wherein the one or more values for the respective axle are based on at least one value from the first set of filtered values which corresponds to the respective axle or at least two values from the second set of filtered values which corresponds to at least two tires coupled to the respective axle; and
determining a driving-related operation of the vehicle based on the determined one or more values for each axle that describe the weight distribution of the vehicle and executing the driving-related operation to control autonomous driving of the vehicle.

19. 	(Currently Amended) The non-transitory computer-readable program storage medium of claim 16, wherein the pressures applied in the tires include weight or pressure applied either by a structure of the vehicle without goods included in the vehicle or by the structure of the vehicle with the goods included in the vehicle.

Prosecution History
Claims 1-20 filed 8/10/20 have been examined. Examiner filed a non-final rejection.
Applicant filed amendments on 4/4/22. Claims 1, 5-14, and 16-20 were amended.
Examiner called applicant’s representative on 5/3/22 to seek approval for the above Examiner’s Amendment. As per the discussion between examiner and applicant’s representative, the above Examiner’s Amendment is entered and claims 1, 9-11, 16 and 19 are amended accordingly. Claims 1-20 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-20 are allowed over the prior art of record.
The closest prior art of record is Rotz et al. (US 20060170168 A1) in view of Juzswik (US 20140207329 A1), hereinafter referred to as Rotz and Juzswik, respectively. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1, 9 and 16, Rotz discloses A method comprising: 
receiving, from a first set of sensors coupled to axles of a vehicle, a first set of values that indicate weights or pressures applied on the axles of the vehicle (Rotz discloses that values from axle load sensors of a vehicle are filtered, and error is considered, in order to improve accuracy of axle load measurements [See at least Rotz, 0026-0028]. Rotz further discloses that if a load monitor pressure sensor is in a bad state, then new values pf the load monitor pressure sensor are not used [See at least Rotz, 0026-0028]).
Juzswik teaches receiving, from a second set of sensors coupled to tires or tire wheels of the vehicle, a second set of values that indicate pressures in the tires of the vehicle (Juzswik teaches that a controller may continuously stores values gathered from a tire pressure sensor and may display abnormal tire pressure values [See at least Juzswik, 0037]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method further comprising generating a first set of filtered values from the first set of values and a second set of filtered values from the second set of values by performing an error detection and removal operation on the first set of values and the second set of values, respectively (emphasis added); 
determining, for each axle of the axles of the vehicle, one or more values that describe weight or pressure applied on the respective axle to obtain a weight distribution of the vehicle, 
		wherein the one or more values for the respective axle are based on at least one value from the first set of filtered values which corresponds to the respective axle or at least two values from the second set of filtered values which corresponds to at least two tires coupled to the respective axle; and 
determining a driving-related operation of the vehicle based on the determined one or more values for each axle that describe the weight distribution of the vehicle and executing the driving-related operation to control autonomous driving of the vehicle.
In fact, because the prior art of record fails to teach or suggest the bolded portion emphasized above, the remaining claim limitations are also not taught or suggested by the prior art of record.
The closest any reference comes to removing one or more values from a set of axle load or pressure values is Rotz, as described earlier in this section (See at least [Rotz, 0026-0028]). However, the invention of Rotz does not teach removing a value from a set of axle load or pressure values per se, since there is no discussion of creation of a set of axle load or pressure values at all. Instead, all that Rotz teaches is that an axle load sensor continuously reads values, which are not stored or placed in a set (See at least [Rotz, 0026-0028]). Furthermore, the farthest that Rotz goes in terms of filtering is that, if a “bad status” of the sensor is detected, then the new load value of the sensor is set to be equal to the old load value of the sensor (See at least [Rotz, 0027]). However, this is certainly not the same thing as removing or filtering values from a set of received load values as claimed; rather, Rotz teaches changing the functionality of a sensor, which only ever stores one value rather than a set of values, in response to detecting a problem with that sensor (See at least [Rotz, 0027]).
None of the prior art of record remedies the above deficiency of Rotz, as there are no vehicle axle load sensors in the prior art of record which create filtered sets of data. It therefore would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize Rotz or any other reference to arrive at the claimed invention.
The closest any reference comes to removing one or more values from a set of tire pressure values is Juzswik, as described earlier in this section (See at least [Juzswik, 0037]). However, Juzswik only goes as far as continuously gathering tire data and displaying when tire data collected is abnormal (See at least [Juzswik, 0037]). This is not the same as removing an abnormal value from the set of tire pressure values, which is what applicant claims. None of the prior art of record remedy this deficiency of Juzswik, as the specific step of removing values from a set of tire pressure data as part of error handling to create a filtered set of data is not present in the prior art of record. It therefore would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize Juzswik or any other reference to arrive at the claimed invention.
Both Rotz and Juzswik teach methods for detecting abnormalities with their respective sensors. But neither of them teach removing values from a set of values for their respective sensors in order to create a filtered set, as claimed.
For at least the above stated reasons, claims 1, 9 and 16 are allowed over the prior art of record.

Regarding claims 2-8, 10-16, and 17-20, these claims also contain allowable subject matter at least by virtue of their dependence from claims 1, 9 and 16, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                                                                                                                                                                                                                      /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668